DETAILED ACTION
Claims 13 and 7-21 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 23, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (U.S. Patent Application Publication 2012/0077419) in view of EDELBACH et al (U.S. Patent 6,616,514) and OTA et al (U.S. Patent Application Publication 2007/0270085).
With regards to claims 1 and 7, Zhang discloses a chemical mechanical polishing composition comprising: ceria coated inorganic oxide particles (Paragraphs [0057]-[0057]); water soluble solvent (Paragraph [0100]); and optionally biocide (Paragraph [0101]); and pH adjuster (Paragraph [0101]) wherein the composition has a pH of 4 or 5 (Page 6 Table 2) which overlaps Applicant’s claimed amount of a pH selected from the group consisting of 4 to 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Zhang does not explicitly disclose wherein the composition comprises at least one of polysorbate-type surfactant selected from the group consisting of polyoxyethylenesorbitan monolaurate, polyoxyethylenesorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylenesorbitan tristearate, Polyoxyethylenesorbitan monooleate, polyoxyethylenesorbitan trioleate, and combinations thereof; and at least one of non-ionic molecules having multi hydroxyl functional groups in the same molecule selected from the group consisting of maltitol, lactitol, maltotritol, ribitol, D- sorbitol, mannitol, dulcitol, iditol, D-(-)-Fructose, sorbitan, sucrose, ribose, Inositol, glucose, D-arabinose, L-arabinose, D-mannose, L-mannose, meso-erythritol, beta-lactose, arabinose, and combinations thereof.
Zhang discloses the inclusion of (b2) polyols having hydroxyl groups, preferably at least 3 hydroxyl groups, that are not dissociable in the aqueous medium, in particular the compounds described in U.S. Pat. No. 6,616,514 B1 (Paragraph [0097]), Edelbach discloses “The organic polyol performs the function of suppressing the rate of removal of silicon nitride during chemical mechanical polishing. The organic polyol may comprise any one or a mixture of a variety of polyols that do not dissociate protons. However, the organic polyol must comprise a compound having at least three hydroxyl groups that are not dissociable in the aqueous medium, or a polymer formed from at least one monomer having at least three hydroxyl groups that are not dissociable in the aqueous medium. The preferred organic polyols for use in the invention include mannitol, sorbitol, mannose, xylitol, sorbose, sucrose, and dextrin, with mannitol being presently most preferred” (Col. 4 lines 40-51]). As such Zhang as modified by Edelbach renders obvious wherein the composition comprises at least one of non-ionic molecules having multi hydroxyl functional groups in the same molecule selected from the group consisting of maltitol, lactitol, maltotritol, ribitol, D- sorbitol, mannitol, dulcitol, iditol, D-(-)-Fructose, sorbitan, sucrose, ribose, Inositol, glucose, D-arabinose, L-arabinose, D-mannose, L-mannose, meso-erythritol, beta-lactose, arabinose, and combinations thereof.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Zhang to include the non-ionic molecule as rendered obvious by Edelbach teaches that the organic polyol (non-ionic organic molecule) has the ability of suppressing the removal rate of silicon nitride during chemical mechanical polishing (Col. 4 lines 40-42) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the organic polyol (non-ionic organic molecule) as rendered obvious by Edelbach. MPEP 2143D
Ota discloses a chemical mechanical polishing composition comprising an abrasive grain comprising ceria (Paragraph [0038]) and at least one of polysorbate type surfactant (Paragraph [0042]) wherein the at least one of polysorbate-type surfactant is selected from the group consisting of polyoxyethylenesorbitan monolaurate, polyoxyethylenesorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylenesorbitan tristearate, polyoxyethylenesorbitan monooleate, polyoxyethylenesorbitan trioleate, and combinations thereof (Ota Paragraph [0042]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Zhang to include at least one of polysorbate-type surfactant as rendered obvious by Ota because the reference of Ota teaches that the polysorbate (dispersing agent) acts prevents the precipitation of particles in the CMP slurry (Paragraph [0043]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the polysorbate type surfactant as rendered obvious by Ota. MPEP 2143D
With regards to claim 2, the modified teachings of Zhang renders obvious wherein the ceria-coated inorganic oxide particles are selected from the group consisting of ceria-coated colloidal silica, ceria-coated alumina, ceria-coated titania, ceria-coated zirconia particles and combinations thereof (Zhang Paragraphs [0057]-[0059]); wherein the particles range from 0.01-5 wt% (Zhang Paragraph [0094]) which overlaps Applicant’s claimed amount of the group consisting of 0.05 wt.% to 10 wt.% and the water-soluble solvent is selected from the group consisting of deionized (Dl) water, distilled water, and alcoholic organic solvents (Zhang Paragraph [0100], Edelbach Col. 4 lines 37-39). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 3, the modified teachings of Zhang renders obvious wherein the at least one of polysorbate-type surfactant has a concentration of 0.01-2 wt% (Ota Paragraph [0043]) which renders obvious selected from the group consisting of 0.001 wt.% to 1.0 wt.% and the at least one of non-ionic organic molecules having multi hydroxyl functional groups in the same molecule has a concentration of about 0.001- 5 wt% (Zhang Paragraph [0099, Edelbach Col.4 lines 52-59 discloses 0.1-20 wt%) which renders obvious selecting from the group consisting of 0.0025 wt.% to 1.0 wt.%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Zhang renders obvious wherein the composition comprises at least one of the pH adjusting agent selected from the group consisting of nitric acid, hydrochloric acid, sulfuric acid, phosphoric acid, other inorganic or organic acids, and mixtures thereof for acidic pH conditions; or selected from the group consisting of sodium hydride, potassium hydroxide, ammonium hydroxide, tetraalkyl ammonium hydroxide, organic quaternary ammonium hydroxide compounds, organic amines, and combinations thereof for alkaline pH conditions (Edelbach Col. 4 lines 60-67 Col. 5 lines 1-8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (U.S. Patent Application Publication 2012/0077419) in view of EDELBACH et al (U.S. Patent 6,616,514) and OTA et al (U.S. Patent Application Publication 2007/0270085), as applied to claims 1-3, 7 and 9, in further view of RAMAN et al (U.S. Patent Application Publication 2015/0159050).
With regards to claim 8, modified teachings of Zhang renders obvious wherein the at least one of polysorbate-type surfactant is selected from the group consisting of polyoxyethylenesorbitan monolaurate, polyoxyethylenesorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylenesorbitan tristearate, polyoxyethylenesorbitan monooleate, polyoxyethylenesorbitan trioleate, and combinations thereof (Ota Paragraph [0042]) and water (Zhang Paragraph [0100]).
The modified teachings of Zhang does not explicitly disclose wherein the organic molecules with multi hydroxyl functional groups in the same molecule is selected from the group consisting of Maltitol, Lactitol, and combinations thereof.
Raman discloses a chemical mechanical polishing composition comprising ceria abrasive particles wherein the particles may be a one type inorganic particle or a mixture of composite of different types of inorganic particles (Paragraph [0027]-[0028], [0042]) and at least one SiN suppressor wherein the SiN suppressor is a sugar alcohol having at least four hydroxyl groups including Maltitol, Lactitol and combinations thereof (Paragraph [0069]) which renders obvious herein the organic molecules with multi hydroxyl functional groups in the same molecule is selected from the group consisting of Maltitol, Lactitol, and combinations thereof.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Zhang to include the organic molecules as rendered obvious by Raman because the reference of Raman teaches that such component inhibits the polishing of silicon nitride layers in comparison with other substrate such as silicon oxide (Paragraph [0069]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the organic molecules (SiN suppressor) as rendered obvious by Raman. MPEP 2143D

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 

Applicant argues on pages 2-10 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention.
Applicant argues that Applicant’s claimed composition as demonstrated in working example 1 and Table 1 of the specification demonstrate that the combination provides the unexpected selectivity by maintaining the desired silicon oxide removal rate at a reasonable downward force and showing the greatest silicon nitride removal rate suppression at even higher downward force. 
It is Applicant’s position that the motivation provided by the Examiner to adopt the teaching for Edelbach in Zhan would be to use organic polyol with mannitol being most referred to suppress the removal rate of the silicon nitride during the chemical mechanical polishing. However it is Applicant’s position that Zhang teaches 3 different additives and performance of those 3 different additives demonstrate that additives b1 and b3 are far superior to that of b2. It is Applicant’s position that there would be no motivation to use a less superior b2, mannitol, over the far superior additives of b1 or b3.
Applicant further argues that Ota fails to cure the deficiency of Zhang with regards to the inclusion of a polysorbate type surfactant. It is Applicant’s position that Ota discloses ceria coated abrasives wherein the abrasive comprises composite particles including a hots particles and inorganic guest particle. Applicant argues that the prior art of Ota teaches a slurry with significantly larger composite grains, grains having a particles size of greater than or equal to 5um and in much larger amounts of a concentration of 20 wt% or more. Applicant argues that it would not be apparent to a person skilled in the art to use the dispersing agent of Ota in the composition of Zhang because Zhang is completely silent about the precipitation of particles and dispersion additives. 
It is Applicant’s position that without the benefit of hindsight, one of ordinary skill in the art would not specifically select polysorbate type dispersion agents from a laundry list of dispersing agents as disclosed in Paragraph [0042]). In addition, Applicant emphasizes that one of ordinary skill in the art would have no reason to expect the polysorbate type additive to prevent the precipitation of particles in the slurry of Zhang as indicated by the Examiner.
Finally Applicant points to working Example 1 of Table 1 to demonstrate Applicant’s new and unexpected results. Applicant argues that by combining the two additives the silicon removal rate is lower eve at high downward forces while maintaining a relatively high silicon oxide removal rate. Applicant argue that the references individually or in combination are silent about those results.
Applicant notes that claim 8 was rejected in further view of Raman which does not cure the deficiencies of Zhang, Edelbach and Ota. As to the remaining dependent claims they are allowable based on their dependency. This is found unpersuasive. 
It is the Examiner position that Zhang explicitly disclose that the suspension of the invention contains at least one polishing additive (B) selected from the group consisting of (b1), (b2)  and (b3). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123(I)  Therefore while Zhang may disclose components (b1) and (b3) which have superior results it does not teach away from the general disclosure that (b2) would provide the advantageous requirements of the polishing process (Paragraphs [0095]-[0099]). On of ordinary skill in the art would envisage a composition comprising component b2 because the reference of Zhang explicitly discloses that such component is a suitable additive.
It is the Examiner’s position that Zhang is properly modified by Ota. Zhang discloses the inclusion of a surfactant, dispersing agent, would be an additional component that may be used in the composition (Paragraph [0101]). Ota discloses that “if cerium oxide is used as the inorganic particle, polyacryl acid ammonium salt and polymer dispersion agents containing acryl acid ammonium salt as a copolymer ingredient are preferable” and other dispersing agents include polyoxy ethelene sorbitan monolaurate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan tristearate, polyoxyethylene sorbitan mono-oleate, polyoxyethylene sorbitan trioleate (Paragraphs [0042]). While Ota calls such compounds a dispersing agent, such compounds are a surfactant as disclosed as an additional component which may be included in Zhang. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) Therefore while Ota discloses dispersing agents, such dispersing agents are surfactants. Furthermore while Ota discloses a number of dispersing agents, it is the Examiner’s opinion that Ota’s disclosure is not overly long such that one of ordinary skill in the art would not choose such dispersing agent as it is listed within a list of preferable dispersion agents. 
Applicant has not provided evidence on the record that the dispersing agents of Ota are not surfactants or that Zhang’s disclosure of a surfactant would not include a dispersing agent. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 2145(I) While the Examiner agrees that comparative example 5 explicitly states that such composition shows poor dispersion, the Examiner respectfully disagrees that such examples means the dispersion agents would only be added in such example. Applicant’s states that “it is apparent that a person skill in the art NOT expect the poor dispersions…” but has not provided any evidence on record to support this assertion. The Examiner maintains that Zhang generally disclose 
[0101] The suspension according to the invention can furthermore contain at least one additional component (D) known from the art of chemical mechanical polishing such as pH adjusters, regulators or buffers, biocides, anti-foaming agents, alcohols, and surfactants, as described for example in US 2004/0152309 A1, page 5, paragraphs [0034] to [0037].

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is the Examiner’s position that one of ordinary skill in the art would have added the dispersing of Ota because the reference of Ota teaches that the polysorbate (dispersing agent) acts prevents the precipitation of cerium oxide abrasive particles in the CMP slurry (Paragraph [0043]) and further Zhang discloses that the composition may include additional components such as surfactants.
Finally, it is the Examiner’s position that Applicant’s showing of unexpected results are not commensurate in scope with the claims as currently presented. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." MPEP 716.02(d) Applicant Table provide for particular compositions with the additive at a particular concentration. Applicant’s currently presented claim are broader than Applicant’s showing and it is unclear from Applicant’s table that Applicant’s desired unexpected results would occur regardless of the combination of any polysorbate surfactant, and non-organic molecule and water soluble solvent outside of the combination of Tween20 and mannitol. While the disclosure of the prior art is boarder and may produce compositions which do not have Applicant’s unexpected results, Applicant’s claims are not commensurate in scope.
As to the dependent claims they remain rejected as no separate arguments can be provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713